DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment and remarks filed on 12/01/2020.
Allowable Subject Matter
Claims 1-6, 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further examination of the art of record it has been decided that the prior art neither anticipated nor rendered obvious the claimed cap closing structure for a sealed container comprising, an upper cover comprising a top plate and a circumferential bracket extended from the top plate, the top plate having a through hole formed thereon, the circumferential bracket having a retaining slanted surface formed thereon; a lower cover arranged underneath the upper cover, the lower cover comprising a base plate and a sealing ring connected to the base plate, the base plate having a latch member extended to penetrate into the through hole, the latch member having a guiding structure formed thereon, the sealing ring having one end formed at another side of the retaining slanted surface; an elastic element mounted onto an outer perimeter of the latch member and elastically clamped between the top plate and the bottom plate; and a handle member comprising a dial lever and an arm extended from the dial lever, the arm connected to a shaft, the shaft configured to operably move inside the guiding structure, thereby allowing the sealing ring to be tightly sealed between the retaining slanted surface and the container wherein the latch member is non-detachable with the base plate, wherein the guiding structure comprises a first channel, a second channel, and a curved channel fluidly interconnecting the first channel and the second channel, and wherein the first channel, the second channel, and the curved channel extend into the latch member. The prior art Liu U.S. 2010/0084365 discloses . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731